Citation Nr: 0601026	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  01-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to February 4, 1999 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In October 2002, the Board of Veterans' Appeals (Board) 
denied the claim.  The appellant appealed to the U.S. Court 
of Appeals for Veterans Claims (Court). In November 2003, the 
Court issued an order granting a joint motion to remand, 
vacating the October 2002 Board decision and remanding the 
matter to the Board.  In April 2004, the Board remanded the 
case to the RO for additional development, pursuant to the 
Court's order.  The appeal has now been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1. The veteran raised the claim of entitlement to service 
connection for a mental health condition in a statement 
received at the RO on May 11, 1995.

2. The veteran was first diagnosed with PTSD due to service 
at a VA compensation and pension examination on February 4, 
1999.

3.  The evidence does not document the presence of PTSD prior 
to February 4, 1999, and a medical opinion dates the onset of 
the veteran's PTSD between 1999 and 2000.




CONCLUSION OF LAW

An effective date prior to February 4, 1999 for the award of 
service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the appropriate effective date for 
award of service connection for his PTSD should be November 
4, 1994 as his claim has been pending since that time.

The effective date of an award of disability compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. If the claim is received 
within one year of separation from the service, the effective 
date for an award of disability compensation for direct 
service connection is the day following separation from 
active service, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, the claim will be considered filed as 
of the date of the receipt of the informal claim. A report of 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement. 38 C.F.R. § 
3.157.

The veteran filed a claim for service connection for back and 
right hand disorders in December 1993. In a statement 
received November 21, 1994, the veteran expanded his claim to 
include service connection for impotency, tender scar of the 
elbow, and right knee. The first mention of a claim for 
service connection for a mental health condition was in a 
statement from the veteran received on May 11, 1995.

VA medical records dated in April 1995 show that the veteran 
presented with symptoms of mild depression. VA Medical Center 
(VAMC) computer data from December to February 1996 indicate 
that the veteran was scheduled for multiple psychiatric 
examinations, but failed to report.

At a February 4, 1999 VA examination, the examiner noted that 
the veteran was in the Army from 1968 to 1970, served in the 
infantry in Vietnam, and participated in several battles. 
Following evaluation, severe PTSD was diagnosed. Immediately 
following this examination, the veteran was hospitalized at 
the VAMC with depressed mood and chronic suicidal thoughts.

Although the veteran filed his claim for service connection 
for a mental health condition on May 11, 1995, the earliest 
reported diagnosis of PTSD was February 4, 1999.  The Board 
has obtained a medical opinion, pursuant to the Court's 
order, in an attempt to ascertain the date of onset of the 
veteran's PTSD.  A VA examiner in June 2004 reviewed 
pertinent history, used his medical expertise, and opined 
that the onset of the veteran's PTSD was between 1999 and 
2000.  Unfortunately, there is no earlier evidence that 
documents the presence of PTSD.  As the medical evidence 
dated February 4, 1999 is the earliest evidence showing a 
diagnosis of PTSD, this is the date that entitlement arose.

The Board acknowledges the veteran's contention that he was 
not advised to report to VA psychiatric examinations in late 
1995 and early 1996 and that he appeared for multiple VA 
examinations. The Board notes that the veteran has appeared 
for multiple VA examinations; however, neither the VA 
examinations nor the medical records contain a diagnosis of 
PTSD prior to February 4, 1999. Thus, while the veteran 
contends that PTSD would have been diagnosed had he received 
notification of the psychiatric examination, he is not 
competent to indicate this, and the date entitlement arose in 
this case is the date medical evidence of record first shows 
a diagnosis of PTSD.  As discussed above, the first diagnosis 
of record of PTSD was February 4, 1999.

As noted above, the effective date of an award of disability 
compensation based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. Accordingly, the proper effective date for the 
grant of service connection for PTSD is February 4, 1999.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify. There is no issue as to 
providing an appropriate application form, or completeness of 
the application. In the circumstances of this case, the 
veteran was advised of the applicable laws and regulations, 
and the evidence needed to substantiate his claim by the 
statement of the case. He was advised that evidence of a 
diagnosis of PTSD prior to February 4, 1999 was needed to 
grant an earlier effective date.  The veteran was advised 
that the VA would assist the veteran in development of the 
claim to include requesting and obtaining information and 
evidence identified by the veteran. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, a VCAA letter 
was sent in June 2004.  Further information as to the type of 
evidence that would establish the claim, what evidence the 
claimant should provide, and what evidence VA would obtain 
was provided, and the claimant was afforded additional time 
to submit such evidence. The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession. The claimant was advised of how 
and where to send this evidence and how to ensure that it was 
associated with the claim. Moreover, the claimant was given 
the text of 38 C.F.R. § 3.159, concerning these respective 
duties, in the October 2005  supplemental statement of the 
case.

The Board acknowledges that, only after the May 2000 rating 
decision was promulgated did the AOJ fully comply with 
section 5102(a) regarding notice to the claimant.  However, 
the VCAA was enacted after the May 2000 decision.  The Board 
finds that the claimant was afforded the opportunity to 
identify medical evidence that VA would attempt to obtain.  
In that regard, after the notice, the AOJ obtained additional 
VA medical records and a  Social Security Administration 
decision. The claimant was also afforded an additional VA 
examination in June 2004.  The process carried out during the 
course of the claim provided the claimant with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing of the notice did not affect the 
essential fairness of the adjudication. Id.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA treatment 
records, VA examinations, private medical records, and Social 
Security Administration records have been obtained.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant. 

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.


ORDER

Entitlement to an effective date prior to February 4, 1999 
for the award of service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


